DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following is a non-Final action in response to the communication received on 06/18/2020. Inadvertent error was discovered in the previous office-action (i.e. the office-action mailed on 06/09/2021). Particularly, pages 10-16 were missing. This current office-action incorporates the above pages. Accordingly, this current office-action supersedes the previous office-action.  
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-15 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a system or a process.
Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, since the claimed limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the 2019 Revised Patent Subject Matter Eligibility (2019 PEG). Also see the relevant examples presented in the guidance (e.g. see the Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
— 	Considering each of claims 1, 9 and 15, the following claimed limitations recite an abstract idea: 
an intonation of Chinese, Chinese character input is changed to a color intonation and  the color intonation is displayed (per claim 1); an intonation of Chinese character that is input is displayed as a color intonation that changed the color of the Chinese character (per claims 9 and 15).
— 	Considering claim 2, the following claimed limitations recite an abstract idea:  
color intonation displays the first through the fourth intonations of Chinese character 
with different colors. 
— 	Considering claim 3, the following claimed limitations recite an abstract idea:  
Chinese character is input, store intonation data for Chinese characters, and match intonation of the Chinese character input with [stored] data and display as the color intonation.
— 	Considering claim 4, the following claimed limitations recite an abstract idea:  
distinguish the Chinese character input per word and match it with [stored] data and display the color intonation.

abstract idea:  
an intonation selection that enables intonation selection when the Chinese character input is a single word having multiple intonations.
— 	Considering claim 6, the following claimed limitations recite an abstract idea:  
discern whether the Chinese character input is a single word having multiple intonations, display the multiple color intonations of the single word discerned and matched with [stored] data in parallel, and one of the multiple intonations that are displayed in parallel may be selected by a user.
— 	Considering claim 7, the following claimed limitations recite an abstract idea:  	
provide advice about the most appropriate intonation among the multiple intonations displayed in parallel considering correlation with words before or after the discerned single word.
— 	Considering claim 8, the following claimed limitations recite an abstract idea:  
	color intonation expresses the first intonation as black, the second intonation
as green, the third intonation as red and the fourth intonation as yellow.
— 	Considering claim 10, the following claimed limitations recite an abstract idea: 
a Chinese character is input; the Chinese character input is matched with intonation [stored] data and the color intonation is displayed.
— 	Considering claim 11, the following claimed limitations recite an abstract idea: 
color intonation displays the first through the fourth intonations of Chinese character 
with different colors.


abstract idea: 
distinguish the Chinese character input per word and match with [stored] data and display the color intonation.
— 	Considering claim 13, the following claimed limitations recite an abstract idea:  
discern whether the Chinese character input is a single word having multiple intonations, display the multiple color intonations of the single word discerned and matched with [stored] data in parallel, and one of the multiple intonations that are displayed in parallel is selected by a user.
— 	Considering claim 14, the following claimed limitations recite an abstract idea:  
provide advice about the most appropriate intonation among the multiple intonations displayed in parallel considering correlation with words before or after the discerned single word.
 (Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional element(s)—such as: a system, or a display system, an input module, a storage, etc., which are utilized to display the intonation of one or more Chinese characters according to one or more colors, etc.  
However, the claimed additional element(s) fail to integrate the abstract idea into a practical application since the additional element(s) are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional element(s) fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.  The above observation confirms that the claims are indeed directed to an abstract idea. 
Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, even considering that the claimed additional element(s) is a computer, it is merely a conventional computer that is serving merely to perform conventional computer functions (e.g. receiving input data, such as one or more characters; storing the data into a memory; processing the data according to an algorithms; displaying/presenting—via a conventional display—on or more results; such as intonation of one or more characters according to one or more colors, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the specification describes a commercially available conventional computing device (e.g. a computer, a smartphone, etc.), which is utilized to receive—via a conventional input unit (e.g. keyboard, etc.)—one or more Chinese characters; and thereby it displays intonation of the one or more Chinese characters according to one or more colors (e.g. see [51] to [54] of the specification).  
The above observation indicates that each of the current claims fails to amount to “significantly more” than an abstract idea.

It is worth noting that a computer readable recording medium broadly covers both statutory and non-statutory subject matter (e.g. signal per se). However, claim 15 does not positively exclude the non-statutory subject matter. Accordingly, an amendment to the preamble of claim 15 is required (--A non-transitory computer readable recording medium--). 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 6 and 7 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 recites, “a user selection module in which one of the multiple intonations that are displayed in parallel may be selected by a user”. 
However, given the context of the term “may be selected by the user”, it is unclear whether the above limitation is part of the claimed invention, or whether the claimed invention is capable performing the above limitation. Note that claim 7 is dependent on claim 6; and therefore, it is subjected to the same deficiency. 
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
6.	The following is a quotation of 35 U.S.C.112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C.112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
●	Claims 3-7 and 10-14 invoke 35 U.S.C.112(f) or pre AIA  35 U.S.C.112, sixth paragraph for the following reasons. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C.112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. For instance, each of claims 3-7 recites one or more modules (e.g. an input module; a display module; a storage module; etc.); and whereas each of claims 10-14 recites one or more stages (e.g. an input stage; intonation display stage; a discerning stage, etc.).  
However, the written description fails to: (i) disclose the corresponding structure, material, or acts that correspond to the above modules/stages, and (ii) clearly link the structure, material, or acts to the claimed function(s) associated with each module/stage.  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1-6, 9-13 and 15 are rejected under 35 U.S.C.102(a)(1) as being anticipated by Seo 2015/0325145.
	Regarding claim 1, Seo teaches the following claimed limitations: a color intonation display system characterized in that an intonation of Chinese character that is input to the system is changed to a color intonation and the color intonation is displayed ([0047],[0048], [0059], [0060]: e.g. a system for teaching language, wherein the system receives a selection of one or more Chinese characters; and thereby the system generates a color intonation relevant to the inputted character; and wherein the color intonation is displayed).
	Seo teaches the claimed limitations as discussed above per claim 1. Seo further teaches:
	Regarding claim 2, said color intonation displays the first through the fourth intonations of Chinese character with different colors ([0063]: e.g. the system already involves the well-known four intonations of the Chinese language; and wherein the intonation symbol may have different proper colors for each according to the different intonation); 
e.g. the system already comprises: (i) one or more input units—such as a keyboard—that allows the system to receive one or more Chinese characters; and also (ii) a storage unit—such as a memory—that stores data, such as intonation data related to Chinese characters), and a color intonation display module that matches intonation of the Chinese character input to said input module with data stored in said intonation storage module and displays as the color intonation ([0050], [0058], [0060], [0063]: e.g. the system further comprises a display unit in communication with a controller; and thereby the system generates, based on the Chinese character(s) received via the input unit, color intonation relevant to the Chinese character(s); and wherein the color intonation is displayed); 
	Regarding claim 4, said color intonation display module distinguishes the Chinese character input per word and matches it with data stored in the intonation storage and displays the color intonation ([0050], [0059], [0063], [0067]: e.g. based on the received one or more Chinese characters, including Chinese characters that form a word, the system generates—from the data stored in the memory—color intonation relevant to each Chinese character; and thereby the color intonation is displayed); 
	Regarding claim 5, said color intonation display module comprises an intonation selection module that enables intonation selection when the Chinese character input is a single word having multiple intonations ([0060], [0063], [0067]: e.g. as already indicated above, the system already involves the well-known four intonations of the Chinese language. Accordingly, based on the received input of one or more Chinese characters, including Chinese characters that form a word, the controller of the system generates color intonation relevant to each Chinese character);
	Regarding claim 6, the color intonation selection module comprises a discerning module that discerns whether the Chinese character input is a single word having multiple intonations ([0050], [0063]: e.g. it has already been indicated that the system involves the well-known four intonations of the Chinese language; and wherein, based on the inputted Chinese character or word, the controller generates color intonation relevant to each Chinese character. Thus, the system already implements a discerning module as claimed above); a parallel display module that displays the multiple color intonations of the single word discerned and matched with data stored in said intonation storage in parallel ([0060], [0069]: e.g. the controller further displays, with respect to each inputted Chinese character/word, the corresponding intonation symbol at once or serially. It is again worth noting that the intonation symbol has different colors according to the different intonation; see [0063]. Thus, the system already implements a parallel display module as claimed above); a user selection module in which one of the multiple intonations that are displayed in parallel may be selected by a user ([0053]: e.g. the system already allows the user to select symbols, i.e. one or more intonation symbols, displayed on the display. Thus, the system implements a user selection module as claimed above).  
Regarding each claims 9 and 15, Seo teaches the following claimed limitations: a color intonation display method characterized in that an intonation of Chinese character that is input to the system is displayed as a color intonation that changed the color of  the Chinese character ([0047],[0048], [0059], [0060]: e.g. a system/method for teaching language, wherein the system receives a selection of one or more Chinese characters; and thereby the system generates a color intonation relevant to the inputted character; and wherein the color intonation is displayed).
It is worth noting, per claim 15, that the above system implements a computer-readable recording medium, which stores program instructions, to perform the method of claim 9 since the system is the form of a computing device ([0055]).  
	Seo teaches the claimed limitations as discussed above per claim 9. Seo further teaches:
	Regarding claim 10, an input stage in which a Chinese character is input; and a color intonation display stage in which the Chinese character input is matched with intonation data stored in an intonation storage and the color intonation is displayed ([0057] to [0060]: e.g. the system already comprises: (i) one or more input units—such as a keyboard—that allows the system to receive one or more Chinese characters; (ii) a display unit in communication with a controller; and also (iii) a storage unit—a memory—that stores data, such as intonation data related to Chinese characters; and thereby the system generates, based on the Chinese character(s) received via the input unit, color intonation relevant to the Chinese character(s); and wherein the color intonation is displayed); 
	Regarding claim 11, the color intonation displays the first through the fourth intonations of Chinese character with different colors ([0063]: e.g. the system already involves the well-known four intonations of the Chinese language; and wherein the intonation symbol may have different proper colors for each according to the different intonation); 
	Regarding claim 12, the color intonation display stage distinguishes the Chinese character input per word and matches it with data stored in the intonation storage and displays the color intonation ([0050], [0059], [0063], [0067]: e.g. based on the received one or more Chinese characters, including Chinese characters that form a word, the system generates—from the data stored in the memory—color intonation relevant to each Chinese character; and thereby the color intonation is displayed); 
	Regarding claim 13, the color intonation display stage comprises a discerning stage that discerns whether the Chinese character input is a single word having multiple intonations ([0050], [0063]: e.g. it has already been indicated that the system involves the well-known four intonations of the Chinese language; and wherein, based on the inputted Chinese character or word, the controller generates color intonation relevant to each Chinese character. Thus, the above already implements a discerning stage as claimed above), a parallel display stage that displays the multiple color intonations of the single word discerned and matched with data stored in said intonation storage in parallel ([0060], [0069]: e.g. the controller further displays, with respect to each inputted Chinese character/word, the corresponding intonation symbol at once or serially. The intonation symbol has different colors according to the different intonation; see [0063]. Thus, the above already implements a parallel display stage as claimed above), and a user selection stage in which one of the multiple intonations that are   displayed in parallel is selected by a user ([0053]: e.g. the system already allows the user to select symbols, i.e. one or more intonation symbols, displayed on the display. Thus, above already implements a user selection stage as claimed above). 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
●	Claims 7, 8 and 14 are rejected under 35 U.S.C.103 as being unpatentable over Seo 2015/0325145
	Regarding claim 7, Seo teaches the claimed limitations as discussed above per claim 6. Similarly, regarding claim 14, Seo teaches the claimed limitations as discussed above per claim 13. 
Seo does not explicitly describe said intonation selection module (said color intonation display stage, per claim 14) further comprises an advising module (an advising stage, per claim 14) that provides advice about the most appropriate intonation among the multiple intonations displayed in parallel considering correlation with words before or after the discerned single word. 
However, Seo already teaches that the system involves an advising module/stage that provides audio and/or visual information regarding the pronunciation of the displayed Chinese word ([0064], [0067], [0068]). 
advice about the most appropriate intonation among the multiple intonations displayed in parallel considering correlation with words before or after the discerned single word”, is directed to the topic of the information; and therefore, it is directed to nonfunctional subject matter.
Accordingly, given the teaching of Seo regarding an advising module that provides audio and/or visual information regarding the pronunciation of the displayed Chinese word, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Seo’s system; for example, by incorporating additional information to be presented to the user; such as, information that indicates, based on the Chinese character/word usage, one or more of the intonations that are more relevant, etc., so that the user would have a better chance to improve his/her language skills more efficiently. 
Regarding claim 8, Seo teaches the claimed limitations as discussed above per claim 2. 
Seo does not explicitly describe that color intonation expresses the first intonation as black, the second intonation as green, the third intonation as red and the fourth intonation as yellow. 
However, Seo already teaches that the system implements the well-known four intonations of the Chinese language; and thereby generates intonation symbol that may have different proper colors for each according to different intonations ([0063]).
Accordingly, given the teaching above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Seo’s system; for example, by incorporating, based on the type of Chinese language 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715